Citation Nr: 1428802	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association of Veterans Service Officers


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel







INTRODUCTION

The Veteran had active service from January 1999 to August 1999 and from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

The issue was previously remanded by the Board in September 2012 for additional development.  The issue has since returned to the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has left knee disability that is etiologically related to a disease, injury, or event in service


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this claim in September 2012 for further development, specifically for a VA examination to adequately address the etiology of the Veteran's left knee condition.  The Veteran was provided a VA examination in October 2012.  The claim was readjudicated in a May 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  
When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in January 2009 and October 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has not asserted nor has the record indicated he is in receipt of Social Security Administration (SSA) benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was provided a VA examination in October 2012 for his knees.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's left knee disability was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts he is entitled to service connection for a left knee condition.

The Veteran has a current diagnosis of left knee arthritis.  See October 2012 VA knee examination.  

As an initial matter, the Board observes that arthritis was not manifested during service or within one year of the Veteran's retirement from active duty in August 2003.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

The Veteran asserts left knee pain began while on active duty in approximately 2003.  He explained his left knee condition was caused by repeatedly jumping off the back of large trucks while in service.  During his October 2012 VA examination he reported a specific incident where he wore full battle gear in March 2003 while jumping.  Since the incident, there had been popping and pain since.  He was not told what to do for the pain initially so did not seek treatment until pain was worse in 2008.

The Veteran's service treatment records (STRs) are negative for complaints or treatment related to a left knee condition.  The Veteran did not have any musculoskeletal problems on the December 1998 VA entrance examination and the exit examination is not available.  The Veteran filled out three annual certificates of physical condition in April 2000, July 2003 and August 2004 where he denied physical defects that prevented his mobilization and reported various conditions he was treated for such as sinus allergies, pink eye and a stomach virus.  Further, in a post deployment health assessment from September 2003, the Veteran denied swollen, stiff or painful joints while noting various other conditions.  The STRs do not support a link between the Veteran's current condition and service. 

VA treatment records contain left knee complaints of pain from the Veteran and treatment including physical therapy.  See e.g., August 01, 2008 VA treatment record.  The Veteran reported his knee pain began in 2003 while on active duty.  An August 2008 X-ray found mild left medial compartment osteoarthritis.  VA treatment records contain competent lay assertions from the Veteran regarding symptomology in support of his claim but do not contain medical evidence supporting a link between the condition and service.  

Private treatment records from April 2009 reflect the Veteran was treated for knee pain.  The 2009 left knee MRI was negative.  The physician noted clinical findings were suggestive of a possible patellar subluxation but an arthroscopic evaluation of the left knee would be the next step.  The private records do not contain evidence supporting a nexus between the Veteran's condition and service. 

The Veteran was afforded a VA examination in October 2012.  The Veteran provided a history of his knee injury and a specific incident, as described above.  His first medical attention was in 2008 after a long car ride because his knee locked for 20 minutes.  The Veteran worked as a heavy equipment mechanic post service.  

The October 2012 VA examiner provided a negative nexus opinion.  He noted he was unable to identify any mention of knee problems from service medical records and on his September 2003 post deployment health assessment he denied having swollen, stiff or painful joints.  The first mention of a knee problem was in 2008, five years after active duty.  The Veteran acknowledges he did not seek medical attention until 2008.  In 2008 the Veteran reported that he had problems since being in the service but there was no documentation of problems until 2008.  The VA examiner rationed that his negative opinion was based on no documentation of knee problems until five years after active duty, an active denial of joint complaints in September 2003 and the minimal findings on diagnostic imaging.  The Board affords the VA examiner's negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  

Although the Veteran asserts his left knee condition was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his left knee condition are afforded little probative weight.  

The Board notes the Veteran's assertions that he suffered from a left knee condition during service and symptoms of continuity.  See e.g., Veteran's statement "knee has been bothering him ever since" from the October 2012 VA examination.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of left knee problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  Despite the Veteran's current reports of left knee problems at the time of his service discharge, as noted above, the Veteran's service treatment records do not include complaints, treatment or diagnosis of any left knee pain or treatment.  As mentioned above, the Veteran denied swollen, stiff or painful joints on his September 2003 health assessment.  The Board finds the denial of joint-related symptoms particularly significant given that the Veteran did report a variety of other symptoms, such as skin rash and ringing in the ears.  Thus, this is not a case in which the Veteran was reluctant to report a history problems. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service. Rather, the Veteran had no complaints or documentation of left knee complaints in service and denied any symptoms during a post service health assessment.  Accordingly, the Board finds that the Veteran's current statements are unreliable and not credible with respect to the question of onset of his claimed left knee disability.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's left knee, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative post deployment record at service discharge is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA physician has reviewed the record and concluded that the Veteran's left knee disability is not related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for a left knee disability must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


